Name: COMMISSION REGULATION (EC) No 753/95 of 3 April 1995 repealing Regulation (EC) No 2561/94 adopting exceptional support measures for the market in pigmeat in Spain
 Type: Regulation
 Subject Matter: Europe;  animal product;  processed agricultural produce;  agricultural activity;  agricultural policy;  trade policy
 Date Published: nan

 4. 4. 95 HEN Official Journal of the European Communities No L 75/5 COMMISSION REGULATION (EC) No 753/95 of 3 April 1995 repealing Regulation (EC) No 2561/94 adopting exceptional support measures for the market in pigmeat in Spain Whereas, in view of the progress achieved on the animal health side, the exceptional market support measures can now be closed down ; whereas Regulation (EC) No 2561 /94 needs to be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in par ­ ticular Article 20 thereof, Whereas, because of the outbreak and the persistence of African swine fever in certain production regions in Spain, which are characterized by the production of Iberian pigs, an infected region and a disease-free region have been established pursuant to Council Decision 89/21 /EEC of 14 December 1988 derogating from prohi ­ bitions relating to African swine fever for certain areas in Spain (2), as last amended by Commission Decision 94/475/EC (3), and exceptional support measures for the market in pigmeat were adopted for this Member State by Commission Regulation (EC) No 2561 /94 (4), as amended by Regulation (EC) No 155/95 (*); HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 2561 /94 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1995. For the Commission Franz FISCHLER Member of the Commission o OJ No L 282, 1 . 11 . 1975, p . 1 . 0 OJ No L 9 , 12. 1 . 1989, p. 24. f) OJ No L 199, 2. 8 . 1994, p . 43. (4) OJ No L 272, 22. 10. 1994, p. 10 . H OJ No L 22, 31 . 1 . 1995, p. 10 .